Citation Nr: 0943846	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus or 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1965 to July 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The competent and probative evidence is in relative equipoise 
as to whether the Veteran's hypertension was caused by his 
service-connected PTSD.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his 
hypertension was caused by his service-connected PTSD.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  Given the grant herein, 
additional discussion of those procedures is unnecessary.


II.  Secondary Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).


Secondary service connection may also be established, under 
38 C.F.R. § 3.310(a), for non-service-connected disability 
which is aggravated by service-connected disability.  
"Aggravation" is defined for this purpose as a chronic, 
permanent worsening of the underlying condition, beyond its 
natural progression, versus a temporary flare-up of symptoms.  
In such instance, a veteran may be compensated for the degree 
of disability over and above the degree of disability which 
existed prior to the aggravation of the non-service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
appears to place additional evidentiary burdens on claimants 
seeking service connection based on aggravation, specifically 
in terms of requiring the establishment of a baseline level 
of disability for the non-service-connected condition prior 
to the claimed aggravation.  Because the new law appears more 
restrictive than the old, and because the Veteran's current 
claim was already pending when the new provisions were 
promulgated, the Board will consider this appeal under the 
law in effect prior to the amendment.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations 
cannot be applied to pending claims if they may have 
impermissibly retroactive effects).  Regardless, based upon 
the facts in this case, neither version is more favorable, 
and the regulatory change does not affect the outcome herein.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



B.  Facts and Analysis

In this case, the Veteran contends that his hypertension was 
caused either directly by active service, or in the 
alternative, by his service-connected diabetes mellitus or 
PTSD.  The Veteran was granted service connection for PTSD in 
the March 2004 rating decision, with a 30 percent disability 
evaluation effective from January 15, 2004.  Service 
connection for diabetes mellitus was granted in a later 
October 2006 rating decision, with a 20 percent disability 
evaluation effective from May 31, 2006.

The Veteran's August 1965 enlistment examination report 
records a blood pressure reading of 134/74, and the July 1969 
separation examination report records a blood pressure 
reading of 142/78.  There is no diagnosis of hypertension in 
the Veteran's service treatment records.  

Following separation from service, in May 1970, the Veteran 
was treated at the Olympic Medical Center for removal of a 
cyst.  Records show that he was prescribed Valium while 
there, which he asserts was for high blood pressure.    

In March 2004, the Veteran was afforded a VA examination at 
which he said he had been diagnosed with hypertension three 
months before.  He reported quitting smoking 25 years before.  
The examiner attributed hypertension to morbid obesity.  He 
noted the high blood pressure readings recorded during active 
service, stating that these were associated with acute stress 
and anxiety.  The examiner also noted that the Veteran had 
not been treated for hypertension until decades after his 
separation from service.  The Veteran was also diagnosed with 
PTSD at a contemporaneous VA examination.

During an August 2006 VA examination related to the Veteran's 
claim of entitlement to service connection for diabetes 
mellitus, he reported that he had been diagnosed with 
diabetes mellitus two years before, and with erectile 
dysfunction for the past five years. 



The Veteran's claims file was sent to a VA cardiologist for 
review and to obtain an opinion as to whether he had 
hypertension in service, or whether it was caused or 
aggravated by his service-connected disabilities.  Dr. 
G.J.P., Chief of the Cardiology Section at the Birmingham 
VAMC, provided his opinion in a July 2009 Memorandum.  With 
reference to the Seventh Report of the Joint National 
Committee on Prevention, Detection, Evaluation, and Treatment 
of High Blood Pressure (JNC 7), Dr. G.J.P. stated that the 
134/74 blood pressure reading recorded at the the Veteran's 
1965 enlistment examination is in the pre-hypertension range 
as defined in JNC 7 Hypertension Guidelines.  He said pre-
hypertension is considered to be a risk factor for the 
subsequent development of hypertension.  However, it is not 
possible to firmly establish the diagnosis of pre-
hypertension without additional blood pressure readings over 
time to confirm the initial reading.  Next, with regard to 
the reading of 142/78 at the 1969 separation examination and 
the 1970 records from the Olympic Medical Center, the doctor 
stated that the blood pressure reading noted at separation 
was in the hypertensive range, stage I.  However, he 
reiterated that a single blood pressure reading is not 
adequate to make a diagnosis of hypertension.  The medical 
records suggest that the Veteran did not have evidence of, or 
require treatment for, hypertension until 2004.  Therefore, 
it is not at least as likely as not that the Veteran had 
hypertension at the time of his separation from service.  
Moreover, the doctor opined that the Veteran's blood pressure 
is not at least as likely as not to have been caused by 
diabetes.  Diabetes and hypertension often coexist, but 
diabetes does not cause hypertension in the absence of 
diabetic nephropathy, and no evidence of diabetic nephropathy 
has been submitted. 

Next, the reviewing doctor stated the blood pressure is at 
least as likely as not to have been caused by his PTSD.  
There is a plausible mechanistic explanation for a higher 
prevalence of hypertension in PTSD (activation of sympathetic 
and other neurostimulatory systems), as well as epidemiologic 
evidence to support an increased risk of developing 
hypertension in veterans with PTSD.  The doctor cited to a 
recent large retrospective study which found an odds ratio of 
2.94 of hypertension in veterans with PTSD, compared to 
veterans without mental illness, controlling for age, sex, 
and history of cigarette smoking.  Dr. G.J.P. opined that the 
odds ratio suggests a near tripling of the risk of developing 
hypertension in veterans with PTSD, which the doctor stated 
was his rationale for stating that PTSD is likely as not to 
have caused the Veteran's hypertension.  

The Veteran is competent to give evidence about what he has 
experienced; for example, he is competent to discuss his 
current stress and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
Federal Circuit Court has held that, in certain situations, 
lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In the present case, the connection between PTSD and 
hypertension is not found to be capable of lay observation.  
However, the competent evidence presented establishes a 
causal connection between PTSD and hypertension.  Based on 
the foregoing, the Board finds that the evidence is in 
approximate balance as to whether a grant of secondary 
service connection for hypertension is warranted.  


Dr. G.J.P. concluded that the Veteran's PTSD likely as not 
caused his hypertension.  While the March 2004 VA examiner 
attributed the Veteran's hypertension to obesity, he did not 
address whether the Veteran's hypertension could be secondary 
to the Veteran's other service-connected disabilities.  
Resolving all reasonable doubt in the Veteran's favor, the 
claim is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected posttraumatic stress disorder (PTSD), is 
granted.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


